           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

NATHAN ISAACS, on behalf of         )
Jaylyn Isaacs, a minor child,       )
and JEROME SNIDER, on behalf of     )
Lilly Snider, a minor child,        )
                                    )    Case No. CIV-20-358-KEW
               Plaintiffs,          )
                                    )
v.                                  )
                                    )
KONAWA PUBLIC SCHOOL DISTRICT       )
I-004, THE BOARD OF EDUCATION       )
OF KONAWA PUBLIC SCHOOLS,           )
JOSEPH SCOGGINS, as employee of     )
KONAWA PUBLIC SCHOOLS, and          )
OKLAHOMA SCHOOL INSURANCE GROUP,    )
as Statutory Insurer of KONAWA      )
PUBLIC SCHOOLS,                     )
                                    )
               Defendants.          )


                        OPINION AND ORDER

     Plaintiff Nathan Isaacs initiated this action on behalf of

his daughter, Jaylyn Issacs (“Jaylyn”) and Plaintiff Jerome Snider

initiated this action on behalf of his daughter, Lilly Snider

(“Lilly”) in the District Court of Seminole County, Oklahoma on

August 31, 2020, against Defendants Independent School District I-

004 of Seminole County, Oklahoma, the Konawa Public Schools (the

“School District”), the Board of Education of Konawa Public Schools

(the “Board”), Joseph Scoggins, as an employee of Konawa Public

Schools (“Scoggins”), and the Oklahoma School Insurance Group, as

the statutory insurer of the School District (“OSIG”). The action

was removed to this Court on October 12, 2020. On October 19, 2020,
the Defendants filed their Partial Motion to Dismiss and Brief in

Support (Docket Entry #3). On November 23, 2020, Plaintiffs’

Response and Objection to Defendants’ Motion to Dismiss and Brief

in Support (Docket Entry #11) was filed. The parties consented to

the undersigned judge on December 2, 2020. Defendants filed their

Reply to Plaintiffs’ Response to Defendants’ Motion to Dismiss &

Brief    in   Support   (Docket   Entry   #15)   on   December   7,   2020.

Defendants’ Partial Motion to Dismiss now comes before the Court

for ruling.

                         Plaintiffs’ Allegations

        On March 8, 2019, Plaintiffs’ minor daughters, Jaylyn and

Lilly, were members of the Konawa Junior High softball team, when

they were involved in an accident while traveling on the School

District’s activity bus with four other members of the softball

team and its driver, Scoggins, who was a coach and School District

employee. When returning from a softball game that evening, the

activity bus was involved in a head-on collision with an SUV,

driven by third-party John Tallbear (“Tallbear”), near Bowlegs,

Oklahoma, in Seminole County. See Petition, ¶¶ 4, 6, 10, 14 (Docket

Entry # 2-1).

        Plaintiffs allege that prior to the accident, Jaylyn was

sitting in the third row of the bus when she saw the oncoming

vehicle. She yelled, “Get down!” and dove toward the floor under

the seat in front of her. Upon impact, she hit the seat post,

                                     2
causing her to cut her head open, and she also slammed her hip,

abdomen, pelvis, and left arm into the floor of the bus. Id. at ¶

12. Plaintiffs contend that Lilly was standing behind Scoggins at

the time of the crash, which resulted in her being thrown through

the windshield and losing consciousness. She does not remember the

accident.   Lilly    allegedly   suffered         a   fractured    jaw,   facial

lacerations, broken teeth, cuts and bruises, and injury to her

right shoulder. Id. at ¶ 13.

     Plaintiffs also allege that Jaylyn and Lilly were passengers

on the activity bus with their teammate and friend, Rhindi Isaacs

(“Rhindi”).1 Rhindi was Jaylyn’s cousin. Rhindi was standing in

the stairwell of the bus, which was the point of impact where the

vehicles collided. She did not survive the accident. In addition

to suffering physical injuries and trauma related to the accident,

Plaintiffs contend Jaylyn and Lilly are grieving the loss of their

friend and teammate. Id. at ¶¶ 31-33.

     Plaintiffs     further   assert       that   although   the   bus    had   no

protective devices, Scoggins chose to veer into the left lane to

avoid the collision, when the SUV driven by Tallbear corrected

back and was in the same lane as the bus. They allege other drivers



     1
           A separate but related lawsuit filed by the mother of Rhindi
Isaacs was removed to this Court from Seminole County, Oklahoma in June
of 2020. See Case No. CIV-20-187-KEW. On March 31, 2021, this Court
granted the motions to dismiss filed in the case and remanded the
remaining state law claims to the District Court of Seminole County. On
April 23, 2021, Plaintiff filed a notice appealing the Court’s decision.
                                       3
in the path of the SUV pulled over to the side of the road and

stopped to allow the erratic SUV to pass by them. Id. at ¶ 14.

     In their Petition, Plaintiffs assert the following claims

against the School District, the Board, Scoggins, as an employee

of Konawa Public Schools, and OSIG: (1) state law claims for

negligence   under   the   Oklahoma       Governmental   Tort   Claims   Act

(“GTCA”), and (2) federal claims under 42 U.S.C. § 1983 for

violation of the Due Process Clause under the Fifth and Fourteenth

Amendments to the United States Constitution.

     Defendants filed their partial motion to dismiss, seeking

dismissal of (1) the Board, arguing it is not a proper party to

the lawsuit because it is not a legal entity capable of being sued;

(2) OSIG, arguing it is an improper party to the action, and (3)

Scoggins, arguing the official capacity claims brought against him

under § 1983 are claims against the School District. Defendants

also seek dismissal of any state law negligence claims alleged by

Plaintiffs under certain GTCA exemptions based upon negligent

hiring, training, supervision, and retention, and failing to adopt

or enforce policies related to chaperones and teachers and coaches

serving as bus drivers. Defendants further seek dismissal of

Plaintiffs’ federal claims brought under 42 U.S.C. § 1983 for

violation of Jaylyn’s and Lilly’s substantive due process rights,

including claims brought under the special relationship and danger

creation exceptions. Defendants do not, however, seek dismissal of

                                      4
Plaintiffs’ common-law negligence claims. See Defendants’ Partial

Motion to Dismiss (Docket Entry #3).

                     Standard on a Motion to Dismiss

      In Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and

Ashcroft v. Iqbal, 556 U.S. 662 (2009), the United States Supreme

Court set forth the plausibility standard applicable to a motion

to dismiss filed under Fed. R. Civ. P. 12(b)(6). Clearly, Bell

Atlantic changed the legal analysis applicable to such motions,

creating a “refined standard.” Khalik v. United Airlines, 671 F.3d

1188, 1191 (10th Cir. 2012) (citation omitted). Bell Atlantic

stands for the summarized proposition that “[t]o survive a motion

to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft, 556 U.S. at 678, quoting Bell Atlantic,

550 U.S. at 570. The Supreme Court did not parse words when it

stated in relation to the previous standard that “a complaint

should not be dismissed for failure to state a claim unless it

appears beyond doubt that the plaintiff can prove no set of facts

in support of his claim which would entitle him to relief” is “best

forgotten as an incomplete, negative gloss on an accepted pleading

standard.” Bell Atlantic, 550 U.S. at 546.

      The Court of Appeals for the Tenth Circuit has interpreted

the   plausibility    standard   as   referring   “to   the   scope   of   the

allegations in the complaint:         if they are so general that they

                                      5
encompass a wide swath of conduct, much of it innocent, then the

plaintiffs ‘have not nudged their claims across the line from

conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008). The Bell Atlantic case, however, did not

intend the end of the more lenient pleading requirements of Fed.

R. Civ. P. 8(a)(2). Khalik, 671 F.3d at 1191. Rather, in Khalik,

the Tenth Circuit recognized the United States Supreme Court’s

continued endorsement of Rule 8’s “short and plain statement”

requirement in the case of Erickson v. Pardus, 551 U.S. 89 (2007),

wherein   the   Supreme   Court   found   “[s]pecific   facts   are   not

necessary; the statement need only ‘give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.’”

Id. at 93.

             Initial Matters Regarding Defendants’ Motion

1)   The Board and OSIG are not proper parties to the action

      In response to Defendants’ motion, Plaintiffs concede in

their response brief that the Board and OSIG are not proper parties

to the action. See Plaintiffs’ Response, p. 3 (Docket Entry #11).

Accordingly, the Court finds that the Board and OSIG are not proper

parties to this action, and they are hereby dismissed.

2) Section 1983 Official Capacity Claims Against Scoggins

      The School District contends that the federal claims brought

against Scoggins in his official capacity under § 1983 should be

dismissed because they are merely claims brought against the School

                                    6
District, which is also named as a defendant in the action. This

Court    agrees   that   such   claims       are   duplicative   and   should   be

dismissed as against Scoggins in his official capacity. See D.L.

v. Unified School Dist. No. 497, 392 F.3d 1223, 1227 (10th Cir.

2004) (recognizing district court’s dismissal of official capacity

claims as redundant of naming of District); Rubio v. Turner Unified

School Dist. No. 202, 453 F.Supp.2d 1295, 1300 (D. Kan. 2006) (suit

against both the school district and individuals in their official

capacities was duplicative).

        In their response, Plaintiffs do not contest that any official

capacity claims alleged against Scoggins are subject to dismissal

as claims against the School District. Instead, Plaintiffs argue

they have sued Scoggins in his individual capacity under § 1983.

A review of the Petition and Summons issued in the case, however,

does not support Plaintiffs’ argument.

        The Petition alleges “Scoggins is a resident of Seminole

County and was at all times during this cause of action, an

employee of Konawa Public Schools[.]” Petition, ¶ 4 (Docket Entry

#2-1). Moreover, the Alias Summons issued to the Konawa Public

Schools, Scoggins (employee of Konawa Public Schools), and Konawa

Board of Education lists the address for the School District. See

Notice of Removal (Docket Entry #2-2). Further, Defendants’ Notice

of Removal states that at the time of removal, neither Scoggins

nor OSIG was served with process. Id. at p.2 (Docket Entry #2).

                                         7
      The Court entered a scheduling order in this case on December

3, 2020, at which time the parties were given until December 18,

2020 to amend the pleadings or join parties. Plaintiffs never did

so, even though Defendants had previously filed their Notice of

Removal and their partial motion to dismiss, which indicated

Scoggins    was     not   sued   individually.       Accordingly,   the    Court

dismisses the federal claims against Scoggins, as they are only

alleged against him in his official capacity.

                          Plaintiffs’ Federal Claims

1) Municipal Liability

      When a § 1983 claim is asserted against a municipality, such

as   the   School    District,    a   court   must    consider   “(1)     whether

plaintiff’s harm was caused by a constitutional violation, and (2)

if so, whether the city is responsible for that violation.” Collins

v. City of Harker Heights, 503 U.S. 115, 120 (1992). However, “a

municipality cannot be held liable solely because it employs a

tortfeasor—or, in other words, a municipality cannot be held liable

under § 1983 on a respondeat superior theory.” Monell v. New York

City Dep’t of Social Servs., 436 U.S. 658, 691 (1978) (emphasis in

original). To impose liability on a municipality under § 1983, a

plaintiff must prove: “(1) that a municipal employee committed a

constitutional violation, and (2) that a municipal policy or custom

was the moving force behind the constitutional deprivation.” Myers

v. Okla. County Bd. of Comm’rs, 151 F.3d 1313, 1316 (10th Cir.

                                        8
1998). Thus, a municipality is liable under § 1983 “when execution

of a government’s policy or custom, whether made by its lawmakers

or by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury that the government as an

entity is responsible[.]” Monell, 436 U.S. at 691.

2)    Substantive Due Process Claims

       Plaintiffs contend in their Petition that under § 1983 the

School District violated the due process rights of Jaylyn and Lilly

in violation of the Fifth and Fourteenth Amendments to the United

States Constitution.2 Plaintiffs assert the Board knew there was a

chronic shortage of bus drivers and chaperones, but it continued

to vote and approve activity trips for students placing them in

danger of injury or death. Petition, at ¶ 20. They contend the

School District was deliberately indifferent to student safety and

needs in three areas. First, Plaintiffs allege the School District

violated national safety standards, specifically standards from

the National Transportation Administration, which appear on the

Oklahoma Superintendent of Schools website and are recommended for

all   Oklahoma   schools,   and   require   that   chaperones   accompany

students   on    activity   trips.   Plaintiffs    maintain   that   had   a



       2
           The Court notes that “[t]he Due Process Clause of the Fifth
Amendment applies only to action by the federal government while the Due
Process Clause of the Fourteenth Amendment applies to actions by state
governments.” Koessel v. Sublette County Sheriff’s Dept., 717 F.3d 736,
748 n.2 (10th Cir. 2013). Based on the allegations of the Petition,
Plaintiffs have no claim for relief under the Fifth Amendment.
                                     9
chaperone been on the bus at the time of the accident, the

chaperone could have ensured students were safely seated and

accounted for after the accident. Id. at ¶ 22. Second, Plaintiffs

assert the School District was understaffed and did not have

adequate bus drivers to transport students on activity trips. This

shortage required that teachers perform the duties of teacher,

coach, and bus driver, creating situations where students were

transported by “a distracted driver” and thereby resulting in a

known risk to student safety. Id. at ¶ 23. Third, Plaintiffs

contend that Scoggins should have stayed right of center instead

of leaving his lane or pulled over on the shoulder, and it was the

School District’s failure to train its bus drivers in this regard

that demonstrates deliberate indifference to the safety needs of

the students. Id. at ¶ 24.

     “The Fourteenth Amendment prohibits a State from depriving

‘any person of life, liberty, or property without due process of

law.’” Hernandez v. Ridley, 734 F.3d 1254, 1258 (10th Cir. 2013),

quoting U.S. Const. amend. XIV, § 1. The substantive component of

the Due Process Clause of the Fourteenth Amendment “bars certain

arbitrary, wrongful government actions ‘regardless of the fairness

of the procedures used to implement them.’” Zinermon v. Burch, 494

U.S. 113, 125 (1990), quoting Daniels v. Williams, 474 U.S. 327,

331 (1986). The Tenth Circuit has held that “there must be an

element   of   deliberateness   in   directing   the   misconduct   toward

                                     10
plaintiff before the Due Process Clause is implicated.” Seamons v.

Snow, 84 F.3d 1226, 1234 (10th Cir. 1996); see also Daniels, 474

U.S. at 331 (noting the guarantee of due process applies to

“deliberate decisions of government officials to deprive a person

of life, liberty, or property”). However, the clause is “phrased

as a limitation on the State’s power to act, not as a guarantee of

certain    minimal   levels   of   safety   and   security.”     DeShaney   v.

Winnebago County Dep’t of Social Servs., 489 U.S. 189, 195 (1989).

Thus, “nothing in the language of the Due Process Clause itself

requires the State to protect the life, liberty, and property of

its citizens against invasion by private actors.” Id.

     A violation of substantive due process is “not implicated by

a negligent act of an official causing unintended loss of or injury

to life, liberty, or property.” Daniels, 474 U.S. at 328 (emphasis

in original). “Generally, state actors may only be held liable

under § 1983 for their own acts, and not for the violent acts of

third parties.” Ruiz v. McDonnell, 299 F.3d 1173, 1182 (10th Cir.

2002), cert. denied, 538 U.S. 999 (2003), citing DeShaney, 489

U.S. at 197. There are, however, two exceptions to the general

rule: (1) the special relationship exception and (2) the danger

creation    exception.    Here,     Plaintiff     appears   to     allege   a

substantive due process violation under both the exceptions.




                                     11
       a)    Special relationship exception

       In their response brief, Plaintiffs argue that “Defendants

stood in such a position that they had ‘an affirmative duty to

provide protection’ to [Jaylyn and Lilly] as students on the bus.”

Plaintiffs’ Response, p. 9, quoting Christiansen v. City of Tulsa,

332 F.3d 1270, 1280 (10th Cir. 2003). The law is clear, however,

that any relationship between Jaylyn and Lilly with the School

District does not establish the type of special relationship

contemplated to state a substantive due process claim.

       A special relationship arises when “the State’s affirmative

act of restraining the individual’s freedom to act on his own

behalf – through incarceration, institutionalization, or other

similar restraint of personal liberty – which is the ‘deprivation

of    liberty’     triggering    the     protections   of     the   Due   Process

Clause[.]” DeShaney, 489 U.S. at 200. “Inaction by the state in

the   face    of   a   known    danger    is   not   enough    to   trigger   the

obligation[,]” because “[t]he affirmative duty to protect arises

not from the State’s knowledge of the individual’s predicament .

. . but from the limitation which it has imposed on his freedom to

act on his own behalf.” Id.; see also Graham v. Independent School

District No. I-89, 22 F.3d 991, 995 (10th Cir. 1994) (“In the

absence of a custodial relationship, we believe plaintiffs cannot

state a constitutional claim based upon the defendants’ alleged

knowledge of dangerous circumstances.”).

                                         12
     In Maldonado v. Josey, the Tenth Circuit determined that

“[a]lthough a child may well be in the ‘custody’ of the school

authorities during school hours, this custody does not amount to

a restraint that prohibits the child and his parents from caring

for the basic needs of the child.” 975 F.2d 727, 732 (10th Cir.

1992), cert. denied, 507 U.S. 914 (1993). Here, the accident

injuring Jaylyn and Lilly occurred after school hours. Their

parents had a choice whether to allow them to ride the bus to and

from the softball game. See DeAnzona v. City and County of Denver,

222 F.3d 1229, 1234 (10th Cir. 2000) (relying on Maldonado and

finding no special relationship and no due process violation of

plaintiff, who attended a city day-camp program, because he was

not in the custody of the state and his parents remained his

primary care giver). Thus, because there is no special relationship

between Jaylyn and Lilly with the School District, Plaintiffs’

substantive due process claims based on the special relationship

exception fail.

     b)   Danger creation exception

     Plaintiffs also contend liability by Defendants under the

danger creation exception. See Plaintiffs’ Response, p. 9. “To

invoke the danger-creation exception, a plaintiff must establish

as a threshold matter (1) private violence, and (2) affirmative

conduct on the part of the state in placing the plaintiff in

danger.” Hernandez, 734 F.3d at 1259, citing Gray v. University of

                                13
Colo. Hosp. Auth., 672 F.3d 909, 920 & n.8 (10th Cir. 2012). If

these preconditions are met, a plaintiff must then satisfy all

elements of a six-part test: “(1) [defendant] created the danger

or increases plaintiff’s vulnerability to the danger in some way;

(2) plaintiff was a member of a limited and specifically definable

group; (3) defendant’s conduct put plaintiff at substantial risk

of serious, immediate, and proximate harm; (4) the risk was obvious

or known; (5) defendants acted recklessly in conscious disregard

of that risk; and (6) such conduct, when viewed in total, is

conscience shocking.” Id. (quotation omitted).

      The Court finds Plaintiffs have not satisfied either pre-

condition of the danger creation exception. They have pointed to

no conduct by Scoggins or the School District that was affirmative

conduct placing Jaylyn and/or Lilly in danger. First, there was no

conduct directly aimed at Jaylyn and or Lilly. See Ruiz, 299 F.3d

at   1183   (“[T]he   conduct   should   be   directed   at   a     discrete

plaintiff[.]”). In Gray v. University of Colorado Hosp. Auth., 672

F.3d 909 (10th Cir. 2012), the Tenth Circuit found that “because

the act of establishing such policies and customs does not pose a

direct threat to any one particular individual but affects a

broader populace, we deem such act too remote to establish the

necessary causal link between the danger to the victim and the

resulting harm.” Id. at 926, citing Ruiz, 299 F.3d at 1183. It

concluded   that   “Defendants’   adoption    of   policies   and    customs

                                   14
generally applicable to all EMU patients, even if done in reckless

disregard of a generalized risk, did not constitute affirmative

conduct sufficient to impose § 1983 liability on Defendants under

the state-created danger theory.” Id. at 927. Second, negligence

or inaction are not enough to establish affirmative conduct. See

Estate of B.I.C. v. Gillen, 710 F.3d 1168, 1173 (10th Cir. 2013)

(“There is, however, a question as to whether there is sufficiently

affirmative conduct on the part of the state in placing the

plaintiff in danger. Our precedents consistently conclude that

mere    negligence   or    inaction       is    not   enough.”).        Accordingly,

Plaintiffs have not demonstrated affirmative conduct by the School

District based upon any policies, customs, or procedures.

       The other precondition, private violence, “requires a private

act of violence to have caused the victim’s harm.” Hernandez, 734

F.3d 1254, 1259 (10th Cir. 2013), citing Gray, 672 F.3d at 928.

“Violence      requires   “[a]t     the        very   least”     some    degree     of

deliberateness on the part of the private actor; negligence is

insufficient.” Id. (emphasis in original), citing Gray, 672 F.3d

at   928-29.    Plaintiffs   have   not        alleged    in   the   Petition     that

Tallbear’s driving was an act of violence. The only mention of any

action by Tallbear is “that the factual allegations as described

herein    constitute      negligence       and/or        gross   negligence”       of

Defendants and Tallbear. Petition, ¶ 18, p. 3. “[N]o constitutional

violation occurs when a private party’s underlying negligent act

                                       15
is directly responsible for the victim’s harm.” Hernandez, 734

F.3d at 1259.

     c)      Conscious Shocking Conduct

     In any event, even if Plaintiffs can establish a special

relationship or meet the preconditions for the danger creation

exception, they must also make a showing that the complained of

conduct is conscience shocking. See Moore v. Guthrie, 438 F.3d

1036, 1042 (10th Cir. 2006) (noting that a plaintiff’s duty to

allege actions that shock the conscience applies to the special

relationship    and    danger     creation    exceptions).      To     meet     this

standard, “a plaintiff must do more than show that the government

actor intentionally or recklessly caused injury to the plaintiff

by abusing or misusing government power.” Uhlrig v. Harder, 64

F.3d 567, 574 (10th Cir. 1995); see also Koessel, 717 F.3d at 750

(“Even most intentionally inflicted injuries caused by misuse of

government    authority    will    not    meet     this   standard.”)(citation

omitted).     “[T]he   plaintiff      must       demonstrate    a      degree     of

outrageousness and a magnitude of potential or actual harm that is

truly conscience shocking.” Uhlrig, 64 F.3d at 574. This “requires

a high level of outrageousness, because the Supreme Court has

specifically admonished that a substantive due process violation

requires more than an ordinary tort[.]” Id.

     When    considering   whether       conduct    is    conscience    shocking,

courts should “bear in mind three basic principles highlighted by

                                         16
the Supreme Court in evaluating substantive due process claims:

(1) the need for restraint in defining their scope; (2) the concern

that § 1983 not replace state tort law; and (3) the need for

deference   to   local    policymaking     bodies    in   making   decisions

impacting upon public safety.” Id. at 573 (citations omitted).

Whether such conduct shocks the conscience is a question of law

for the court. See Perez v. Unified Gov’t of Wyandotte Cty./Kan.

City, Kan., 432 F.3d 1163, 1168 n.4 (10th Cir. 2005); see also

Moore, 438 F.3d at 1040 (“The ultimate standard for determining

whether there has been a substantive due process violation is

whether the challenged government action shocks the conscience of

federal judges.”) (quotation omitted).

     Considering Plaintiffs’ allegations as true, the Court finds

the alleged conduct is not conscience shocking in a constitutional

sense.   Plaintiffs      have   not   demonstrated    deliberate     conduct

intended to injure Jaylyn and Lilly. The Petition asserts that

Scoggins veered from the right lane of traffic into the left lane

of traffic to avoid hitting Tallbear’s SUV, which was traveling in

the right lane. At the same time, Tallbear elected to return the

SUV to the left lane. Jaylyn was sitting in the third row of the

bus and Lilly was standing behind Scoggins. Although Scoggins’

decision to veer into the left lane to avoid the SUV instead of

pulling to the side of the road could be viewed as negligent or

perhaps even reckless to the safety of all the students on the

                                      17
bus, his decision does not “demonstrate a degree of outrageousness

and   a   magnitude     of   potential      or     actual    harm   that     is     truly

conscience shocking.” Uhlrig, 64 F.3d at 574; see also DeAnzona,

222     F.3d    at   1235    (“[M]ere      negligence        does   not     shock     the

conscience.”) and Camuglia v. City of Albuquerque, 448 F.3d 1214,

1222 (10th Cir. 2006) (noting that conscience shocking conduct

requires       something     more   than        negligent,     reckless,      or     even

intentional conduct).

        Moreover,    regarding      any    alleged      policies,         customs,     or

procedures of the School District, they also do not rise to the

level of conscience shocking. See Green v. Post, 574 F.3d 1294,

1302 (10th Cir. 2009) (“To rise to the level of a constitutional

violation, a deliberately indifferent act must be one which is

conscience-shocking—the Supreme Court has acknowledged that not

every     deliberately       indifferent          action     will    rise     to     the

‘constitutionally shocking level.’”), quoting Bublitz v. Cottey,

327 F.3d 485, 490 (7th Cir. 2003). Violations of state law do not

constitute a violation of the Federal Constitution. See Nordlinger

v. Hahn, 505 U.S. 1, 26 (1992) (“A violation of state law does not

by itself constitute a violation of the Federal Constitution.”).

Moreover, failing to follow certain state and federal regulations

or recommendations does not rise above the level of negligence.

See Ruiz, 299 F.3d at 1184 (finding that state defendants’ failure

to conduct requisite background and insurance checks based on state

                                           18
and   federal   statutes    and   regulations      governing      child    care

licensing did not rise above the level of negligence and therefore

did not constitute conscience-shocking conduct). Further, “[e]ven

knowingly   permitting     unreasonable    risks   to    continue   does     not

necessarily rise to the level of conscience shocking.” DeAnzona,

222 F.3d at 1235; see also Moore, 438 F.3d at 1041 (“[T]he Supreme

Court has specifically admonished that a substantive due process

violation requires more than an ordinary tort and that merely

allowing unreasonable risks to persist in the workplace is not

necessarily conscience shocking.”), quoting Uhlrig, 64 F.3d at

574, citing Collins, 503 U.S. at 128.

      Accordingly, the Court finds neither the alleged conduct of

Scoggins nor the alleged policies, customs, or procedures of the

School District are shocking to this Court’s judicial conscience

in a constitutional sense. In making this determination, the Court

has considered the basic principles set out by the Supreme Court

for evaluating substantive due process claims, and in reaching the

decision, exercises restraint in defining the scope of such a

claim, accounts for concern that § 1983 not replace state tort

law, and gives deference to local policymaking bodies in making

decisions impacting upon public safety. Uhlrig, 64 F.3d at 573

(citations omitted). Plaintiffs have therefore failed to satisfy

the   requirements   for    municipal     liability     against   the     School

District on their substantive due process claims.

                                    19
                      Amendment of the Pleadings

        Federal Rule of Civil Procedure 15(a)(2) states that “[t]he

court    should   freely   give   leave       [to   amend]   when   justice   so

requires.” However, a court may deny amendment upon a showing of

undue delay, undue prejudice to the opposing party, bad faith or

dilatory    motive,   failure     to   cure    deficiencies    by   previously

allowed amendment, or futility of the amendment. See Frank v. West,

Inc., 3 F.3d 1357, 1365 (10th Cir. 1993).

        “Rule 7 requires a request for relief to be made by a motion

that (1) is in writing, (2) ‘states with particularity the grounds

for seeking the order,’ and (3) specifies the relief sought.”

Albers v. Board of Cty. Comm’rs of Jefferson City, Colo., 771 F.3d

697, 706 (10th Cir. 2014), quoting Fed. R. Civ. P. 7(b). In Albers,

the court “recognized the importance of Fed. R. Civ. P. 7(b) and

have held that normally a court need not grant leave to amend when

a party fails to file a formal motion.” Id. Here, Plaintiffs never

sought leave to file an amended complaint by formal motion, instead

making a generic request to amend in their response in opposition

to Defendants’ motion. Nor did they specify the factual allegations

they would allege in an amended complaint, only stating that they

should be entitled to conduct discovery before the merits of their

claims are decided. See Albers, 771 F.3d at 706 (“[A] bare request

to amend in response to a motion to dismiss is insufficient to

place the court and opposing parties on notice of the plaintiff’s

                                       20
request to amend and the particular grounds upon which such a

request would be based.”) (citation omitted).

     Moreover, as previously discussed herein regarding federal

individual capacity claims against Scoggins, Defendants filed the

Notice of Removal on October 12, 2020, indicating Scoggins had not

been served individually, and Defendants then filed their partial

motion to dismiss on October 19, 2020, indicating the deficiencies

in Plaintiffs’ Petition. Plaintiffs made only an informal and

general request to amend in their response brief filed on November

23, 2020. The Court then entered a scheduling order which provided

a deadline of December 18, 2020, to amend the pleadings or add

parties. Plaintiffs never filed an amended pleading or otherwise

formally requested leave to amend. See Barnett v. Hall, Estill,

Hardwick, Gable, Golden & Nelson, P.C., 956 F.3d 1228, 1236 (10th

Cir. 2020) (“When a party faces a motion to dismiss and it believes

that it can overcome objections with an amendment to the pleading,

it should seek leave to amend at that time. Efficient adjudication

of disputes requires that the party present its best effort to

state a claim before the court addresses the motion to dismiss.”).

     Accordingly, the Court denies Plaintiffs’ informal request

for leave to amend.

                         State Law Claims

     As detailed herein, Plaintiffs’ Petition fails to state a

federal claim upon which relief can be granted against the School

                                21
District.    The    only    remaining    claims    are   state   law   claims   of

negligence, which come before the Court only on the basis of

supplemental jurisdiction. See 28 U.S.C. § 1367(a). “When all

federal claims have been dismissed, the court may, and usually

should, decline to exercise jurisdiction over any remaining state

claims.” Koch v. City of Del City, 660 F.3d 1228, 1248 (10th Cir.

2011). If a case has been removed from state court and the federal

claims are dismissed by the federal court, it has discretion to

either dismiss the state law claims or remand them to state court.

See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

Here, based on the authority in 28 U.S.C. § 1367(c), the Court

declines to exercise supplemental jurisdiction over Plaintiffs’

remaining state law claims of negligence. The claims are hereby

remanded to the District Court of Seminole County, Oklahoma.

     IT IS THEREFORE ORDERED that Defendants’ Partial Motion to

Dismiss and Brief in Support (Docket Entry #3) is hereby GRANTED,

in relation to Plaintiffs’ claims for violations of Jaylyn Isaacs’

and Lilly Snider’s Fourteenth Amendment rights to substantive due

process. Moreover, the Board and OSIG are dismissed as parties to

the action. Further, any federal claims against Scoggins are

dismissed.     The        Court   declines    to      exercise     supplemental

jurisdiction       over    Plaintiffs’    remaining      state   law   claims   of

negligence, and they are therefore REMANDED to the District Court

of Seminole County, Oklahoma.
                                         22
IT IS SO ORDERED this 29th day of June, 2021.




                         _____________________________
                         KIMBERLY E. WEST
                         UNITED STATES MAGISTRATE JUDGE




                          23
